FRANK, Acting Chief Judge.
We affirm Carter’s conviction for possession of cocaine. We must remand, however, for correction of a guidelines scoresheet error. The trial court erroneously refused to delete from the calculations convictions that had occurred more than ten years prior to the instant offense. See Fla. R.Crim. P. 3.702(B)(A). Furthermore, costs of prosecution in the amount of $27 must be stricken. The record does not reflect that a request was made and documented by the appropriate agency or that the trial court took into consideration Carter’s resources, financial needs, earning ability, and other relevant factors. Jones v. State, 661 So.2d 50 (Fla. 2d DCA 1995).
Remanded for correction of scoresheet; costs of prosecution stricken.
LAZZARA and WHATLEY, JJ., concur.